Title: To James Madison from James Maury, 29 January 1802 (Abstract)
From: Maury, James
To: Madison, James


29 January 1802, Liverpool. Reports that the market has been too unsettled since his 24 Oct. letter for him to prepare a price current but expects it to stabilize soon. Wheat has continued in regular demand and is now selling at 12s. to 12s. 6d. for seventy pounds. Markets are “overstocked beyond example with Virginia, Carolina, & Georgia tobacco,” leading to prices as low as 2½d. per pound. Best information he can collect indicates that 355 American vessels cleared out of Liverpool customhouse in 1801, far exceeding any previous year; encloses schedule of imports from U.S. in both American and foreign bottoms.
 

   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp.; in a clerk’s hand, signed by Maury. Enclosure not found.


   Seventy pounds was considered the weight of a bushel of wheat in nineteenth-century Liverpool (Ronald Edward Zupko, A Dictionary of Weights and Measures for the British Isles: The Middle Ages to the Twentieth Century [Philadelphia, 1985], p. 59).


   A full transcription of this document has been added to the digital edition.
